Citation Nr: 1137389	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  05-18 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for dermatophytosis of the hands and feet.

2.  Entitlement to a disability rating in excess of 10 percent for posttraumatic stress disorder. 

3.  Entitlement to a disability rating in excess of 10 percent for residuals of a nose injury, to include headaches.

4.  Entitlement to a disability rating in excess of 10 percent for a deviated nasal septum.

5.  Entitlement to a compensable disability rating for external hemorrhoids. 

6.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity. 

7.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

8.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

9.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

10.  Entitlement to special monthly compensation based upon the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which effectuated a June 2003 Board decision and granted service connection for dermatophytosis of the hands and feet, assigning a noncompensable evaluation effective June 19, 1995; a December 2004 rating decision of the VA RO in Pittsburgh, which granted service connection for diabetes mellitus, type II (DM), assigning a 20 percent evaluation effective August 17, 2004, continued a 10 percent evaluation for headaches, residuals of a nose injury, a 10 percent evaluation for posttraumatic stress disorder (PTSD), a 10 percent evaluation for a deviated nasal septum, and a noncompensable evaluation for external hemorrhoids; and a December 2006 rating decision from the VA RO in Augusta, Maine, which granted service connection for status post cerebral vascular accident (CVA) with left-sided weakness, assigning a 100 percent evaluation from December 16, 2005 to June 1, 2006, peripheral neuropathy of the right upper extremity, assigning a 10 percent evaluation effective December 16, 2005, peripheral neuropathy of the right lower extremity, assigning a 10 percent evaluation effective December 16, 2005, left upper extremity weakness and peripheral neuropathy, assigning a 10 percent evaluation effective June 1, 2006, left lower extremity weakness and peripheral neuropathy, assigning a 10 percent evaluation effective June 1, 2006; granted entitlement to special monthly compensation (SMC) based on one disability rated at 100 percent and additional disabilities independently ratable at 60 percent or more from December 16, 2005 to June 1, 2006; continued a 20 percent evaluation for DM; and denied entitlement to SMC based on regular aid and attendance.  A June 2005 rating increased the evaluation for dermatophytosis of the hands and feet to 10 percent, effective June 26, 1985.  In August 2003, the Veteran submitted a notice of disagreement (NOD) with the issues of the rating and effective date assigned for his dermatophytosis of the hands and feet and subsequently perfected this appeal in June 2005.  In January 2005, he filed an NOD with the evaluations assigned for his headaches, PTSD, deviated nasal septum, and hemorrhoids, and perfected those appeals in June 2005.  Finally, in May 2007, the Veteran filed an NOD with the evaluations assigned for his bilateral upper and lower extremity peripheral neuropathies and the denials of SMC, and perfected these appeals in April 2008.

In August 2008, the Veteran and his mother presented sworn testimony during a Travel Board hearing in Pittsburgh, Pennsylvania, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  The hearing transcript reflects that the August 2008 hearing only addressed the issues of increased ratings for dermatophytosis, headaches, PTSD, deviated nasal septum, and hemorrhoids.  The Veteran did not request an additional hearing to address the remaining issues.

At his August 2008 hearing, the Veteran withdrew his appeal for an earlier effective date for the grant of service connection for dermatophytosis.  Thus, this issue is no longer before the Board and will not be addressed further herein.

In November 2008, the Board remanded the Veteran's claims of entitlement to increased ratings for headaches, PTSD, deviated nasal septum, external hemorrhoids, and dermatophytosis to the Appeals Management Center (AMC) to obtain any outstanding VA treatment records.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained all available VA treatment records in July 2009 and April 2010.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.

In October 2009, the Veteran filed a claim of entitlement to service connection for hypertension, to include as secondary to his service-connected DM.  Thus, the issue of entitlement to service connection for hypertension, to include as secondary to service-connected DM, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an increased rating for dermatophytosis of the hands and feet and SMC based upon the need for regular aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by mild symptoms, including depressed mood, hyperstartle response, slight anxiety, military-related nightmares, and irritability.

2.  The Veteran's service-connected residuals of a nose injury, to include headaches, are manifested by migraine headaches with no more than characteristic prostrating attacks averaging one in 2 months over the last several months.

3.  The Veteran's service-connected deviated nasal septum is manifested by no more than 50 percent obstruction of the nasal passage on both sides and no nasal polyps.

4.  The Veteran's service-connected external hemorrhoids are manifested by no more than mild symptoms, including no external hemorrhoids, no leakage, and apparently normal sphincter control.

5.  The Veteran's service-connected peripheral neuropathy of the right upper extremity is manifested by no more than mild symptoms, including numbness, tingling, and pain.

6.  The Veteran's service-connected peripheral neuropathy of the right lower extremity is manifested by no more than mild symptoms, including numbness, tingling, burning, and pain.

7.  The Veteran's service-connected peripheral neuropathy of the left upper extremity is manifested by no more than mild symptoms, including numbness, tingling, and pain.

8.  The Veteran's service-connected peripheral neuropathy of the left lower extremity is manifested by no more than mild symptoms, including numbness, tingling, burning, and pain.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a disability rating in excess of 10 percent for residuals of a nose injury, to include headaches, have not been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8100 (2010).

3.  The criteria for a disability rating in excess of 10 percent for a deviated nasal septum have not been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6502 (2010).

4.  The criteria for a compensable disability rating for external hemorrhoids have not been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7336 (2010).

5.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8519 (2010).

6.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8625 (2010).

7.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8515 (2010).

8.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the initial adjudication of the Veteran's claims, letters dated in August 2004, April 2005, and January 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

Additionally, a July 2008 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Although the Veteran has indicated that he receives Social Security Administration (SSA) disability benefits, a December 2007 response from SSA stated that, "after an exhaustive and comprehensive search," records relating to the Veteran's disability claim could not be located.  Thus, the Board finds that VA has satisfied its duty to obtain all available records.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO and AMC provided the Veteran with VA examinations for his PTSD in August 2004, May 2009, and March 2010, TBI in August 2009, headaches in August 2004 and March 2010, deviated nasal septum in August 2004 and March 2010, hemorrhoids in August 2004 and March 2010, and peripheral neuropathies in February 2006.  The examiners reviewed the claims file and/or took a thorough history from the Veteran and provided a thorough physical examination, including any appropriate testing.  Thus, the Board finds that the examinations of record are adequate for determining the disability rating for the Veteran's service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a new VA examination is not necessary at this time for any of the claimed issues.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

PTSD

The Veteran's service-connected PTSD has been evaluated as 10 percent disabling under Diagnostic Code 9411.  He seeks a higher rating.

Under Diagnostic Code 9411, the General Rating Formula for Mental Disorders is used.  The General Rating Formula provides that a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the symptoms to be considered when rating a Veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

The Veteran was first examined for his current PTSD claim in August 2004.  At that time, he complained of a slight increase in the frequency of military-related nightmares, staying up all night and sleeping 5 to 6 hours during the day, and a hyperstartle response.  He denied any avoidance symptoms, excessive irritability or short temperedness, significant anxiety, suicidal ideation or history of suicide attempts, and hallucinations.  He indicated that he had a fair relationship with his wife, close relationships with his two daughters and one stepdaughter, and daily contact with his grandson.  He also reported having few friends and a decrease in socialization over the prior two years due to "a little depression" and legal difficulties with a neighbor.  The examiner observed fair grooming and hygiene, casual and appropriate dress, and somewhat of a hyperstartle response following the opening and closing of a loud door.  The Veteran's speech was fluent, coherent, and normal in rate and volume.  His mood was generally euthymic with slight anxiety.  He described his memory as "pretty good," and exhibited adequate gross cognitive functioning and fair insight and judgment.  The examiner diagnosed him with mild chronic PTSD and cannabis abuse.  She assigned him a GAF score of 65 due to his PTSD.  She concluded that the Veteran's PTSD symptoms only had a mild impact on his social and potential occupational functioning and that they did not render him unemployable.

The Veteran was then afforded a PTSD examination in May 2009.  At that time, he complained of mild depressed mood, occasional tearfulness, and daily irritability and short-temperedness.  He denied any appetite or sleep disturbance, suicidal ideation or history of suicide attempts, and military-related nightmares.  He reported that he had daily ruminative thoughts about Vietnam, nervousness, an exaggerated startle response, and some hypervigilance in response to recent thefts, code enforcement, and police coming to his house regarding a dispute with a neighbor.  He also indicated that he had telephone conversations with friends and a brother and frequent contact with his one child, but that his friends did not visit often.  He also reported a good relationship with his home health aides.  The examiner observed that the Veteran was alert and oriented and had fair to good hygiene and appropriate dress.  He exhibited a slightly anxious and irritable mood and normal and appropriate affect.  His speech was fluent, coherent, and normal in volume, and slightly pressured in rate.  The examiner did not observe any evidence of reckless behavior, psychotic symptoms, hallucinations, or impairments in communication or thought processes.  She noted that the Veteran's memory appeared slightly impaired with some difficulty relating chronological events of recent history, but no problem recalling three words at immediate and brief delay.  She also noted that his insight and judgment appeared poor.  The examiner diagnosed the Veteran with chronic mild PTSD, adjustment disorder with depressed mood (unrelated to military service, secondary to cerebral vascular accident), and cognitive disorder NOS (unrelated to military service).  She assigned him a GAF score of 65 due to his PTSD and concluded that his PTSD was mild in nature and would not significantly impair his ability to obtain or maintain gainful employment.

The Veteran was most recently evaluated for his PTSD in March 2010.  At that time, his main complaint was feeling aggravated all the time.  He reported that he is more depressed than anxious and that he has occasional crying spells related to the loss of his wife.  He denied impaired appetite, sleep problems with medication, suicidal or homicidal ideation or attempts, and hallucinations.  He indicated that he rarely leaves the house, but is in regular contact with his mother and daughter and occasionally attends his grandchild's events.  The examiner observed logical and coherent conversation that was sometimes circumstantial, normal speech that was sometimes emphatic in tone, and slightly agitated affect.  The Veteran exhibited fair judgment, marginal insight, and no severe impairments in thought processes or communication.  The examiner diagnosed the Veteran with very mild PTSD, cannabis abuse (unrelated to military), alcohol abuse (unrelated to military), and cognitive disorder NOS (secondary to CVA, unrelated to military).  She assigned him a GAF score of 70 for his PTSD.  The examiner also noted that the Veteran's current dysfunctions seemed largely related to his cognitive disorder, not PTSD, and that his PTSD would not prevent him from gaining or maintaining employment.

The medical evidence of record does not establish that the Veteran's service-connected PTSD warrants more than a 10 percent disability rating.  He does not experience occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks or other symptoms due to PTSD that approximate the criteria for a 30 percent or higher rating.  There is no indication that the Veteran experiences panic attacks, chronic sleep impairment, or mild memory loss to warrant a higher rating of 30 percent.  Rather, the evidence indicates that the Veteran's PTSD symptoms are mild and do not significantly interfere with his familial relationships or overall functioning.  Although he is unemployed, the medical evidence indicates that his unemployment is unrelated to his PTSD.  The Board notes that there is evidence that the Veteran has experienced memory loss.  However, the medical evidence links his memory loss to his separately service-connected CVA, not his PTSD.  See VA TBI examination, August 2009.  Therefore, any symptoms of memory loss are being separately rated under the Veteran's evaluation for his service-connected CVA.  Rating them under the Veteran's evaluation for PTSD as well would result in the above-noted pyramiding.  See 38 C.F.R. § 4.14 (2010).  As such, an increased rating for PTSD based on memory loss is not permitted.

Additionally, there is no evidence indicating that the severity of the Veteran's PTSD has fluctuated throughout the appeals period to warrant staged ratings.  Thus, the assignment of staged ratings is not appropriate.  See Hart, supra.

Accordingly, the Board finds that the claim of entitlement to a disability rating in excess of 10 percent for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


Residuals of a Nose Injury

The Veteran's service-connected residuals of a nose injury, to include headaches, have been evaluated as 10 percent disabling under Diagnostic Codes 9304-8045.  He seeks a higher rating.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2010).  Diagnostic Code 9304 refers to dementia due to head trauma.  See 38 C.F.R. § 4.130, Diagnostic Code 9304 (2010).  Diagnostic Code 8045 refers to residuals of a traumatic brain injury (TBI).  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2010).

Diagnostic Code 9304 uses the General Rating Formula for Mental Disorders, referenced in the above PTSD discussion.

Diagnostic Code 8045, addressing residuals of a TBI, states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2010).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100- percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1) (2010).

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (2) (2010).

"Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (3) (2010).

The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (4) (2010).

A veteran whose residuals of TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (5) (2010).

The Veteran was afforded a TBI examination in August 2009.  The examiner indicated that, based on his self-report, the Veteran had suffered one grade 3 and three grade 1 concussions in service.  At the time of the examination, the Veteran complained of headaches once every few weeks.  The Veteran also exhibited various cognitive impairments, including memory loss.  However, the examiner concluded that, as the cognitive impairments did not exist prior to the Veteran's 2005 CVA, they were symptoms of his CVA, not his in-service concussions.  He then determined that only the Veteran's headaches were related to his TBI.  He attributed the cognitive impairments to the Veteran's CVA and the irritability to his PTSD.

The Veteran was also afforded examinations to evaluate his headaches in August 2004 and March 2010.  At the time of the August 2004 examination, the Veteran complained of frequent headaches with vision changes.  He described the pain as throbbing and indicated that he takes two to four tablets of Anacin every other day to treat the headaches.  He also reported that the medication usually resolved the headache within an hour.  He denied weakness, fatigue, functional loss, and being incapacitated for a day due to his headaches.  The examiner diagnosed the Veteran with headaches, probably migraine in nature, which incapacitated him for one to two hours approximately every other day.

At the time of the March 2010 examination, the Veteran reported headaches that he described as an aching pain that increases to a 10 out of 10.  He indicated that he takes Anacin in the morning, then falls asleep, and that the pain is gone when he wakes up.  He denied experiencing a headache every day, photophobia, nausea and vomiting, motor function loss, fatigue, and aura.

The Board notes that the Veteran is currently rated under Diagnostic Codes 9403-8045.  However, the medical evidence indicates that the Veteran's memory loss and cognitive impairments are not related to his TBI and that headaches are the only residual of the Veteran's TBI.  Accordingly, the Board finds Diagnostic Code 8100 for migraines to be the relevant rating criteria to appropriately evaluate the Veteran's service-connected TBI and avoid pyramiding.

Under Diagnostic Code 8100, a 10 percent evaluation is assigned for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is assigned for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  However, the Board notes that, according to WEBSTER'S NEW COLLEGE DICTIONARY 909 (3d ed. 2008), "prostration" is defined as "complete exhaustion."  Similarly, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007) defines "prostration" as "extreme exhaustion or powerlessness."

With regard to the Veteran's service-connected residuals of a nose injury, to include headaches, the medical evidence of record does not establish that the disability warrants a disability rating in excess of 10 percent.  Although the Veteran reports experiencing headaches every day to every few days, there is no evidence that these headaches rise to the level of "characteristic prostrating attacks."  Notably, the Veteran admits that his headaches are generally cured within an hour of taking medication and that he has not been incapacitated for a day by them.  Without evidence of headaches that rise to the level of a "characteristic prostrating attack" occurring on average once per month over the past several months, an increased rating of 30 percent cannot be granted under Diagnostic Code 8100.

The Board has reviewed the remaining diagnostic codes relating to headaches and neurological disabilities.  However, the claims folder contains no medical evidence indicating that the Veteran's residuals of a nose injury, to include headaches, are manifested by any neurological symptoms other than those reflected above.  As such, an increased rating cannot be assigned under Diagnostic Codes 8000-8045 or 8103-8914.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8000-8045, 8103-8914 (2010).

Further, the Board notes that there is no indication in the medical evidence of record that the Veteran's residuals of a nose injury, to include headaches, warranted other than the currently assigned 10 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

Accordingly, the Veteran's claim of entitlement to a compensable disability rating for residuals of a nose injury, to include headaches, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz, supra.

Deviated Nasal Septum

The Veteran's service-connected deviated nasal septum has been evaluated as 10 percent disabling under Diagnostic Code 6502.  He seeks a higher rating.

Under Diagnostic Code 6502, a 10 percent evaluation is assigned for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  See 38 C.F.R. § 4.97, Diagnostic Code 6502 (2010).

The Veteran was afforded VA examination for his deviated nasal septum in August 2004 and March 2010.  At the time of the August 2004 examination, the Veteran complained of nasal obstruction that alternates from the right side to the left side, nasal congestion, and postnasal drainage.  He also reported a history of septoplasty in February 1997.  The examiner observed a wide nasal dorsum, wide nasal base, and a left nasoseptal deflection with nasoseptal spur noted in the anterior right floor of the nose.  The turbinates were not particularly large and there was no evidence of polyps, purulence, or masses.

At the time of the March 2010 VA general medical examination, the examiner noted that the Veteran had a fairly straight septum except for a slight left nasoseptal deviation.  He also indicated that the Veteran's symptoms were more consistent with allergic rhinitis than nasal septum deviation.

As 10 percent is the maximum evaluation for a deviated nasal septum under Diagnostic Code 6502, a higher evaluation cannot be granted on a schedular basis under the Veteran's currently assigned diagnostic code.

With regard to a higher evaluation under other diagnostic codes, the Board has reviewed the remaining diagnostic codes relating to nasal disabilities and finds that they are not applicable.  The Veteran has been specifically service connected for a deviated nasal septum.  There is no evidence that his service-connected disability is manifested by loss of part of the nose or scars or sinusitis.  Thus, an increased rating cannot be assigned under Diagnostic Codes 6504-6514.  See 38 C.F.R. § 4.97, Diagnostic Codes 6504-6514 (2010).  Although the Veteran has been diagnosed with allergic rhinitis, there is no evidence to support a finding that this is a manifestation of his service-connected deviated nasal septum.  Even if the Board were to assume that his allergic rhinitis is a manifestation of his deviated nasal septum, he does not have any nasal polyps to warrant an increased rating of 30 percent under Diagnostic Code 6522 for allergic rhinitis.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2010).  As such, an increased rating cannot be granted under any diagnostic code.

Further, there is no indication in the medical evidence of record that the Veteran's deviated nasal septum warranted other than the currently assigned 10 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

Accordingly, the Veteran's claim of entitlement to a disability rating in excess of 10 percent for a deviated nasal septum must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz, supra.

Hemorrhoids

The Veteran's service-connected external hemorrhoids have been evaluated as noncompensable disabling under Diagnostic Code 7336.  He seeks a higher rating.

Under Diagnostic Code 7336, a noncompensable evaluation is assigned for internal or external hemorrhoids that are mild or moderate.  A 10 percent evaluation is assigned for internal or external hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrence.  A 20 percent evaluation is assigned for internal or external hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  See 38 C.F.R. § 4.114, Diagnostic Code 7336 (2010).

As referenced above, the Veteran underwent VA examinations for his external hemorrhoids in August 2004 and March 2010.  At the time of the August 2004 VA examination, the Veteran complained of fecal leakage and having to wear protection at all times.  On physical examination, the examiner found no evidence of fecal leakage or external hemorrhoids, with sphincter control that appeared to be normal.  In light of the lack of evidence of external hemorrhoids or fecal leakage, the examiner concluded that the Veteran's bowel complaints were more attributable to Irritable Bowel Syndrome, rather than lack of sphincter control due to external hemorrhoids.

The Veteran was next examined in March 2010.  At that time, he again complained of fecal leakage and needing to use diapers.  The examiner observed no external hemorrhoids, no leakage, and apparently normal sphincter control.  He concluded that the Veteran's external hemorrhoids were surgically repaired in 1981 and no longer present.

In addition to the VA examinations, the medical evidence of record also includes an April 2004 VA treatment record indicating that the Veteran had reported loss of fecal control following his 1981 hemorrhoidectomy.  However, this treatment record did not indicate that the Veteran had current hemorrhoids or describe any hemorrhoids.

The Veteran also testified at his August 2008 hearing regarding his hemorrhoids.  He did not specifically state that he had hemorrhoids, but rather testified to his fecal leakage and need for pads or diapers.  He did not indicate that he experienced or was diagnosed with large, thrombotic, or irreducible hemorrhoids or that they caused excessive redundant tissue and frequently reoccurred.

With regard to the Veteran's service-connected external hemorrhoids, the medical evidence of record does not establish that the disability warrants a compensable disability rating.  None of the medical evidence of record shows evidence of hemorrhoids.  Specifically, there is no evidence to show the Veteran experiences external hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, or evidencing frequent recurrence.  Rather, the evidence indicates that the Veteran does not currently have any identifiable external hemorrhoids.  As such, a compensable rating cannot be assigned under Diagnostic Code 7336.

Additionally, there is no indication that the Veteran's service-connected external hemorrhoids warrant an increased rating under any other diagnostic code relating to the digestive system.  The Veteran is specifically service connected for hemorrhoids.  The claims folder contains no medical evidence indicating that the Veteran's hemorrhoids have resulted in prolapse of the rectum, impairment of sphincter control, or other conditions.  The examinations of record show normal sphincter control and attribute the Veteran's complaints of fecal leakage to nonservice-connected irritable bowel syndrome.  Although one VA treatment record indicates that the Veteran believes his fecal leakage is related to his hemorrhoidectomy, no medical professional has provided such an opinion.  As such, an increased rating cannot be assigned for hemorrhoids under Diagnostic Codes 7332-7335.  See 38 C.F.R. § 4.114, Diagnostic Codes 7332-7335 (2010).

Further, the Board notes that there is no indication in the medical evidence of record that the Veteran's hemorrhoids warranted other than the currently assigned noncompensable disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

Accordingly, the Veteran's claim of entitlement to a compensable disability rating for external hemorrhoids must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz, supra.

Bilateral Upper and Lower Extremities

The Veteran's service-connected peripheral neuropathy of the right upper extremity has been evaluated as 10 percent disabling under Diagnostic Code 8519.  His service-connected peripheral neuropathy of the right lower extremity has been evaluated as 10 percent disabling under Diagnostic Code 8625.  His service-connected peripheral neuropathy of the left upper extremity has been evaluated as 10 percent disabling under Diagnostic Code 8515.  Finally, his service-connected peripheral neuropathy of the left lower extremity has been evaluated as 10 percent disabling under Diagnostic Code 8520.  He seeks higher ratings.

Under Diagnostic Code 8519, a 10 percent evaluation is assigned for moderate incomplete paralysis of the long thoracic nerve of the major arm.  A 20 percent evaluation is assigned for severe incomplete paralysis of the long thoracic nerve of the major arm.  A 30 percent evaluation is assigned for complete paralysis of the long thoracic nerve of the major arm; inability to raise the arm above shoulder level, winged scapula deformity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8519 (2010).  This is not to be combined with lost motion above the shoulder level.  See 38 C.F.R. § 4.124a, Diagnostic Code 8519, Note (2010).

Under Diagnostic Code 8625 for neuritis, a 10 percent evaluation is assigned for mild or moderate incomplete paralysis of the posterior tibial nerve.  A 20 percent evaluation is assigned for severe incomplete paralysis of the posterior tibial nerve.  A 30 percent evaluation is assigned for complete paralysis of the posterior tibial nerve; paralysis of all muscles of sole of the foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; plantar flexion is impaired.  See 38 C.F.R. § 4.124a, Diagnostic Code 8625 (2010).

Under Diagnostic Code 8515, a 10 percent evaluation is assigned for mild incomplete paralysis of the median nerve of the minor arm.  A 20 percent evaluation is assigned for moderate incomplete paralysis of the median nerve of the minor arm.  A 40 percent evaluation is assigned for severe incomplete paralysis of the median nerve of the minor arm.  A 60 percent evaluation is assigned for complete paralysis of the median nerve of the minor arm; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angle to palm; flexion of wrist weakened; pain with trophic disturbances.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).

Under Diagnostic Code 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent evaluation is assigned for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent evaluation is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent evaluation is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2010).

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  See 38 C.F.R. § 4.6 (2010).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

The Veteran was initially examined for his peripheral neuropathies in February 2006.  At that time, he complained of numbness and tingling in the left arm, left leg, and right toes, and pain in the left hand and right toes.  He described the pain in his left hand as a shocking-type sensation and rated it as a 10 out of 10.  He also rated the pain in his right toes as a 10 out of 10.  He denied any aggravating or precipitating factors for either the left hand or right toe pain, but also stated that walking or putting on shoes will increase the pain in his right toes.  He denied any treatment for the numbness and tingling, but did report taking Darvocet for the pain.  The examiner noted that the Veteran presented a "very confusing history" regarding his peripheral neuropathy and kept changing his description.  The Veteran also reported tenderness in the right toes and left hand, weakness in the left hand and left leg, and stiffness in the right toes.  He denied any redness, locking up of joints, or instability in any of the extremities.  He claimed that the pain, numbness, and tingling in his left leg, left arm, and right foot interfere with bathing, necessitate assistance getting dressed, and prevent him from doing a variety of chores.  On neurological examination, the examiner observed intact coordination on the right for finger-to-finger movement, difficulty coordinating on the left for finger-to-finger movement, decreased sensation to monofilament in the left arm, left leg, and right foot, and decreased vibratory sensation in the left arm, left foot, and right foot.  

For the left upper extremity, the examiner recorded range of motion measurements of 170 degrees of abduction, 90 degrees of forward flexion, and 80 degrees of internal and external rotation of the shoulder with tingling but no additional pain, increased weakness, decreased endurance, or change in range of motion with repetitive motion; 145 degrees of flexion and 0 degrees of extension for the elbow, with no additional pain, increased weakness, decreased endurance, or change in range of motion with repetitive motion; 50 degrees of dorsiflexion, 50 degrees of palmar flexion, 20 degrees of radial deviation, and 20 degrees of ulnar deviation for the wrist, with no additional pain, increased weakness, decreased endurance, or change in range of motion with repetitive motion.  The Veteran was able to make a fist with the left hand, with all fingers falling approximately 1 cm away from the palmar crease, with slight tingling with the initial range of motion, but no additional numbness or tingling with repetitive range of motion.  His grip strength and upper extremity strength was 5 out of 5.  

For the right upper extremity, the examiner recorded range of motion measurements of 60 degrees of dorsiflexion, 60 degrees of palmar flexion, 20 degrees of radial deviation, and 30 degrees of ulnar deviation for the wrist.  He had some pain with the initial range of motion, but no additional pain, increased weakness, decreased endurance, or change in range of motion with repetitive motion.  

For the left lower extremity, the examiner recorded range of motion measurements of 100 degrees of flexion, 25 degrees of adduction, 45 degrees of abduction, 60 degrees of external rotation, and 40 degrees of internal rotation for the hip, with no pain on initial range of motion and no additional pain, increased weakness, decreased endurance, or change in range of motion with repetitive motion; 110 degrees of flexion and 0 degrees of extension for the left knee, with no pain on initial range of motion and no additional pain, increased weakness, decreased endurance, or change in range of motion with repetitive motion; and 20 degrees of dorsiflexion, 40 degrees of plantar flexion, 10 degrees of inversion, and 10 degrees of eversion for the left ankle, with no pain on initial range of motion and no additional pain, increased weakness, decreased endurance, or change in range of motion with repetitive motion.  

For the right lower extremity, the examiner recorded range of motion measurements of 20 degrees of dorsiflexion, 40 degrees of plantar flexion, 10 degrees of inversion, and 20 degrees of eversion, with right toe pain on initial range of motion but no additional pain, increased weakness, decreased endurance, or change in range of motion with repetitive motion.  The Veteran wore Darco Velcro shoes for his right foot pain.  The examiner concluded that the Veteran's complaints of numbness and tingling in the left arm and left leg are secondary to his service-connected CVA and his complaints of pain in the right foot and numbness in the left foot are secondary to his service-connected diabetes mellitus.

The Veteran was also afforded a VA general medical examination in March 2010 which addressed his peripheral neuropathy complaints.  As with the February 2006 examination, the examiner noted that the Veteran's reports were confusing and changed throughout the examination.  At the time of the March 2010 examination, the Veteran complained of intermittent burning, numbness, and tingling of both feet, with worse symptoms on the left side, and burning, numbness, and tingling of the left hand.  He also indicated that he had a surgical repair of his right arm ulnar nerve which resolved all of his right hand symptoms.  He reported that the pain in his left hand was a shocking-type pain, rated as a 10 out of 10, without any aggravating or precipitating factors.  He also rated the right toe pain as a 10 out of 10 with no aggravating or precipitating factors, other than putting on shoes.  The Veteran stated that he takes Darvocet for the pain and that his symptoms interfere with getting dressed alone and bathing because he cannot tolerate hot water.  With regard to the lower extremities, the examiner observed no paralysis, neuritis or neuralgia, mild hemiparesis on the left side, and muscle wasting and atrophy on the left side.  She noted that both feet were sensate to monofilament and vibratory sensation, with a slightly decreased vibratory effect.  Muscle strength was 5 out of 5 on the right side and 4 out of 5 on the left side.  With regard to the upper extremities, she observed no paralysis, neuritis, or neuralgia.  There was mild hemiparesis on the left side, and muscle wasting and atrophy on the left side.  Both hands were sensate with a slight decrease on the left side.  Hand grip was 5 out of 5 on the right side and 4 out of 5 on the left side.  Involved nerves included, but were not limited to, the peroneal/sural nerves for the lower extremities and the radial/ulnar nerves for the upper extremities.  Motor function was 5 out of 5 on the right side and 4 out of 5 on the left side.  The examiner concluded that there was no functional impairment or joint involvement for any of the extremities.  

In addition to the VA examinations, the medical evidence also includes a March 2005 ER treatment record, June 2005 upper extremity EMG testing, referenced in the February 2006 VA examination report, and an August 2007 VA neurology consultation report.  The March 2005 ER note indicated that the Veteran complained of intractable right foot pain for 3 to 4 weeks.  The physician observed that the Veteran had complete range of motion and intact sensation to light touch and sharp touch.  The physician suspected possible neuropathy and noted that the Veteran's present complaints were not consistent with his history of gout.

The June 2005 EMG testing report notes the Veteran's complaints of numbness, tingling, pain in his feet and hands, and decreased dexterity and strength in his hands bilaterally.  The nerve conduction studies were consistent with bilateral median neuropathy of the wrist without evidence of axon loss.  The physician also indicated that lower extremity EMG testing done in March 2005 was reportedly normal.  

The August 2007 VA treatment record reflects the Veteran's complaints of difficulty with fine motor tasks using his left side and minimal numbness in the right big toe with minor pain which he attributed to a history of gout.  The VA neurologist observed intact strength (4 out of 5 in the bilateral upper and lower extremities), normal tone, no apparent atrophy, and mild pronation of the left upper extremity.  She also noted that the Veteran had intact sensation in all extremities to light touch, pinprick, vibration, and temperature.  She did, however, note extinction in the upper and lower extremities and that the Veteran only recognized right-sided sensation when touched bilaterally.  The neurologist concluded that the Veteran's residual deficits from his CVA were fairly minimal and that his strength appeared mostly recovered.

With regard to the Veteran's service-connected peripheral neuropathies of the bilateral upper and lower extremities, the medical evidence of record does not establish that any of these service-connected disabilities warrants a disability rating in excess of 10 percent.  There is no evidence that the symptoms that the Veteran experiences reflect more than a mild degree of incomplete paralysis of the affected nerves.  His complaints are wholly sensory in nature and have not been shown to cause functional impairment or involve the joints.  As the Veteran's symptoms are mild and he is already being compensated at the mild or moderate level for each of his extremities, an increased rating is not warranted for any of his extremities.  Further, the regulations require that when the involvement is wholly sensory in nature, the rating is limited to the mild, or at the most, the moderate degree.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2010).  The Veteran's currently assigned ratings reflect his level of symptomatology.  As such, an increased rating is not warranted for any of the extremities.

The Board has considered whether increased evaluations could be assigned under an alternative diagnostic code used in rating disease of the peripheral nerves.  See 38 C.F.R. § 4.124a (2010).  However, none of the relevant nerves allow for a rating in excess of 10 percent for mild incomplete paralysis.  Therefore, an increased rating cannot be assigned for any of the extremities under any other diagnostic code.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8540 (2010).

Further, the Board notes that there is no indication in the medical evidence of record that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities warranted other than the currently assigned 10 percent disability ratings throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

Accordingly, the Veteran's claim of entitlement to disability ratings in excess of 10 percent for peripheral neuropathy of the bilateral upper and lower extremities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to increased ratings for his peripheral neuropathies, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz, supra.

Extraschedular Considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected PTSD, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 10 percent disability rating contemplate his symptoms, including irritability, depression, anxiety, nightmares, and hyperstartle response.  The Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  The Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  See Mauerhan, supra.  As such, the threshold issue under Thun is not met for the Veteran's PTSD and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

With regard to the Veteran's service-connected residuals of a nose injury, to include headaches, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 10 percent disability rating contemplate his symptoms, including frequent headaches that are relieved with medication.  Additionally, the Board has also considered whether there any other symptoms of the Veteran's TBI that warrant an evaluation under Diagnostic Code 8045.  The Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  See Mauerhan, supra.  As such, the threshold issue under Thun is not met for the Veteran's residuals of a nose injury, to include headaches, and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

With regard to the Veteran's service-connected deviated nasal septum, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 10 percent disability rating contemplate his symptoms, including no more than 50 percent obstruction of the nasal passage on both sides.  The Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  See Mauerhan, supra.  As such, the threshold issue under Thun is not met for the Veteran's deviated nasal septum, and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

With regard to the Veteran's service-connected external hemorrhoids, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned noncompensable disability rating contemplate his symptoms, including a history of hemorrhoids and current complaints of fecal leakage.  The Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  See Mauerhan, supra.  As such, the threshold issue under Thun is not met for the Veteran's external hemorrhoids and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

With regard to the Veteran's service-connected peripheral neuropathies, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disabilities outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 10 percent disability ratings contemplate his symptoms, including numbness, tingling, and pain reflecting incomplete paralysis of the affected nerves.  The Board must consider any additional symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  The Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  See Mauerhan, supra.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that any of the Veteran's service-connected disabilities discussed herein presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for PTSD is denied.

Entitlement to a disability rating in excess of 10 percent for residuals of a nose injury, to include headaches, is denied.

Entitlement to a disability rating in excess of 10 percent for deviated nasal septum is denied.

Entitlement to a compensable disability rating for external hemorrhoids is denied.

Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied.

Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.

Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.


REMAND

With regard to the Veteran's claim for an increased initial rating for his skin disability, the Board is cognizant of the fact that the Veteran's claim has been in adjudicative status since 1995, and that it has been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this claim again unless it was essential for a full and fair adjudication.

With regard to the Veteran's claim for an increased initial rating for dermatophytosis of the hands and feet, he was afforded VA examinations in September 1999 and February 2002.  Both examinations indicate that the Veteran underwent a course of Lamisil for a period of six months or more in 1998.  However, the examiners do not specify whether the Veteran used topical or systemic Lamisil or the exact dates of the treatment.  As the use of systemic Lamisil may result in an increased rating for that period, the examinations of record are inadequate to decide the claim.  See Barr, supra.  On remand, the Veteran must be afforded a new VA skin examination to identify if his Lamisil use was systemic and, if so, the exact dates of treatment.

With regard to the Veteran's claim of entitlement to SMC based on the need for aid and attendance, the Board finds that the medical evidence of record is not sufficient to decide the claim.  See Barr, supra.  The sole examination relating specifically to the need for aid and attendance is a May 2006 VA examination.  At the time of that examination, the examiner indicated that the Veteran requires the assistance of his wife for his activities of daily living.  Unfortunately, VA treatment records reflect that the Veteran's wife passed away in July 2007.  As there is not sufficient medical evidence evaluating the Veteran's need for aid and attendance following his wife's death, the Board finds that a new examination is warranted.  

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to service connection for dermatophytosis of the hands and feet and SMC based upon regular need for aid and attendance must be remanded for new VA examinations.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records from the VAMC in Pittsburgh, Pennsylvania and any other VA facilities identified by the Veteran.

2.  Following completion of the above, the Veteran should be scheduled for a VA compensation examination with an appropriate expert in order to determine the severity of his dermatophytosis of the hands and feet.  The claims folder must be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.

The examiner should take a complete history from the Veteran of his dermatophytosis treatment.  Specifically, the examiner must determine if the Veteran's 1998 Lamisil treatment was topical or systemic, consulting appropriate medical records.  If the examiner determines that the 1998 Lamisil treatment was systemic, s/he should attempt to identify the exact dates of treatment.  

This information should be provided, in written form, whether or not the Veteran appears for the VA examination.

3.  Thereafter, the Veteran should be scheduled for a VA examination with an appropriate examiner to determine his need for special monthly compensation based on the need for regular aid and attendance.  The claims folder must be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.

The examiner should opine as to the effect of the Veteran's service-connected disabilities on his ability to perform activities of daily living.

Specifically, the examiner should answer:
* Is the Veteran unable to dress or undress himself and keep himself ordinarily clean and presentable?
* Does the Veteran require frequent adjustment of any special prosthetic or orthopedic appliance that cannot be done without aid?
* Is the Veteran unable to feed himself through loss of coordination of upper extremities or though extreme weakness, or unable to attend to the wants of nature?
* Does the Veteran have incapacity, physical or mental, that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment?
* Does he have any disability that requires he remain in bed?

If the examiner responds in the affirmative to any of the above questions, s/he should specify whether the Veteran's service-connected disabilities are the sole reason for the affirmative response.

4.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims of entitlement to an initial disability rating in excess of 10 percent for dermatophytosis of the hands and feet and special monthly compensation based upon the need for regular aid and attendance should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


